Citation Nr: 1044277	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  03-00 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a right knee disorder.  

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for a back disorder.  

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from August 28, 1980 to 
December 18, 1980.  She also served in the United States Army 
Reserve from August 1980 to November 1986.  

This appeal arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, New York.  During the pendency of her appeal, the Veteran 
moved to the Commonwealth of Puerto Rico and her appeal was 
transferred to the Board of Veterans' Appeals (Board) from the RO 
in San Juan, the Commonwealth of Puerto Rico.  

In the October 2004 remand, the Board noted that the RO had 
adjudicated the Veteran's claim on the merits.  As there was a 
final rating decision denying the Veteran's claims, new and 
material evidence was required to reopen her claims.  Barnett v. 
Brown, 8 Vet. App. 1 (1995).  The Board remanded the Veteran's 
claims and instructed the RO to (1) provide the Veteran with 
appropriate notice of evidence that may be used to establish 
service connection for PTSD based on in-service personal 
assault;(2) secure the Veteran's VA treatment records from her 
treating facility in New York, dated from July 2001 to the 
present, as well as all the records from her Outpatient Clinic in 
Mayaguez and the Medical Center in San Juan, and (3) to request 
from the Social Security Administration (SSA), all records 
concerning the Veteran's claim for disability benefits.  

In June 2009, the Board remanded the Veteran's claims again and 
instructed the RO to provide the Veteran with appropriate notice 
as to the applicable definition of new and material evidence 
which applies to claims that were filed prior to August 29, 2001.  
In an August 2009 letter, the Appeals Management Center (AMC) 
provided the Veteran with this notice.  The AMC subsequently 
readjudicated the remaining claims in the June 2010 Supplemental 
Statement of the case (SSOC).  Thus, all of the Board's remand 
instructions have been complied with.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  See also Dyment v. West, 13 Vet. App. 
141, 146- 47 (1999) (remand not required under Stegall v. West, 
11 Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with).

In her original claim, the Veteran sought entitlement to service 
connection for PTSD.  However, the Board notes that the medical 
evidence in this case shows not only diagnoses of PTSD, but also 
diagnoses of depression and anxiety.  Therefore, the Veteran's 
claim should not have been limited to the specific diagnosis of a 
mental disorder that she had written on her application because, 
although a claimant for disability compensation who has no 
special medical expertise may testify as to the symptoms she can 
observe, she generally is not competent to provide a diagnosis 
that requires the application of medical expertise to the facts 
presented.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir. 2007).  The RO 
should construe a claim based on the reasonable expectation of 
the non-expert claimant and the evidence developed in processing 
that claim.  Clemons, 23 Vet. App. at 5.  Given the various 
diagnoses shown by the evidence in this case, the Board has 
recharacterized the issue on appeal more broadly as one for 
service connection for an acquired psychiatric disorder, to 
include PTSD, as indicated on the cover page of this decision. 

To establish jurisdiction over this issues, the Board must first 
consider whether new and material evidence has been received to 
reopen the claims.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  
The Board must proceed in this fashion regardless of the RO's 
actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and 
VAOPGCPREC 05-92.  As discussed fully under the analysis section, 
new and material evidence has been submitted to reopen the claims 
of entitlement to service connection for a right knee disorder, a 
back disorder, and an acquired psychiatric disorder.

The issue of entitlement to service connection for asthma 
has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, a right knee disorder, and 
a back disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  An unappealed May 1995 rating decision denied service 
connection for a right knee disorder.  

3.  Since the May 1995 rating decision, evidence has been 
received which bears directly and substantially upon the specific 
matter under consideration.  The new evidence when considered by 
itself, or in conjunction with previously considered evidence, is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

4.  An unappealed May 1995 rating decision denied service 
connection for a back disorder.  

5.  Since the May 1995 rating decision, evidence has been 
received which bears directly and substantially upon the specific 
matter under consideration.  The new evidence when considered by 
itself, or in conjunction with previously considered evidence, is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

6.  An unappealed May 1995 rating decision denied service 
connection for PTSD.  

7.  Since the May 1995 rating decision, evidence has been 
received which bears directly and substantially upon the specific 
matter under consideration.  The new evidence when considered by 
itself, or in conjunction with previously considered evidence, is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The May 1995 rating decision, which denied entitlement to 
service connection for a right knee disorder, is final.  38 
U.S.C.A. §7105(c) (West 2002); 38 C.F.R. § 3.104(a)(2010).  

2.  The evidence received subsequent to the May 1995 rating 
decision is new and material, and the claim for service 
connection for a right knee disorder is reopened.  38 U.S.C.A. § 
5108 (West 200); 38 C.F.R. § 3.156(a)(2001).  

3.  The May 1995 rating decision, which denied entitlement to 
service connection for a back disorder, is final.  38 U.S.C.A. 
§7105(c) (West 2002); 38 C.F.R. § 3.104(a)(2010).  

4.  The evidence received subsequent to the May 1995 rating 
decision is new and material, and the claim for service 
connection for a back disorder is reopened.  38 U.S.C.A. § 5108 
(West 200); 38 C.F.R. § 3.156(a)(2001).  

5.  The May 1995 rating decision, which denied entitlement to 
service connection for PTSD, is final.  38 U.S.C.A. §7105(c) 
(West 2002); 38 C.F.R. § 3.104(a)(2010).  

6.  The evidence received subsequent to the May 1995 rating 
decision is new and material, and the claim for service 
connection for an acquired psychiatric disorder, to include PTSD, 
is reopened.  38 U.S.C.A. § 5108 (West 200); 38 C.F.R. 
§ 3.156(a)(2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his/her representative, if 
applicable, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  This notice must be provided prior to an 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), 
the Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claims for 
the benefit sought by the claimant.  The duty to notify requires, 
in the context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, the RO had a duty to notify the Veteran what 
information or evidence was needed in order to reopen her claims 
for service connection for a right knee disorder, a back 
disorder, and an acquired psychiatric disorder.  VCAA 
specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be construed to 
require VA to reopen a claim that has been disallowed except when 
new and material evidence is presented or secured.  38 U.S.C.A. § 
5103A(f).  In the decision below, however, the Board has reopened 
the Veteran's claims for service connection.  Therefore, 
regardless of whether the requirements of the VCAA have been met 
in this case, no harm or prejudice to the appellant has resulted.  
The Board thus concludes that the provisions of the VCAA and the 
current laws and regulations as they pertain to new and material 
evidence have been complied with, and a defect, if any, in 
providing notice and assistance to the Veteran was at worst 
harmless error in that it did not affect the essential fairness 
of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

II.  New and Material Evidence

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the injury was incurred in service.  38 C.F.R. § 3.303(d).

The Board observes that the Veteran's claims for service 
connection for a right knee disorder, back disorder, and PTSD 
were previously considered and denied by the RO in a rating 
decision dated in May 1995.  The Veteran was notified of that 
decision and of her appellate rights; however, she did not submit 
a notice of disagreement.  In general, rating decisions that are 
not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§20.1103.  

In March 2001 and June 2001, the Veteran essentially requested 
that her claims for service connection for a right knee disorder, 
back disorder, and PTSD be reopened.  In order to reopen a claim 
which has been denied by a final decision, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108.  For 
applications to reopen filed before August 29, 2001, as was the 
application in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  Rather, 
it is important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute to a 
more complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge, 155 F.3d at 1363.  
To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the basis 
that there was no new and material evidence to reopen the claim 
since a prior final disallowance.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, "credibility" 
of newly presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).

Although it appears that the RO did not reopen the Veteran's 
claims for service connection for the above-referenced claims, 
the Board is not bound by that determination and is, in fact, 
required to conduct an independent new and material evidence 
analysis in claims involving final rating decisions.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In this regard, 
using the guidelines discussed below, the Board finds that the 
Veteran has submitted new and material evidence.  Accordingly, 
the claims concerning entitlement to service connection for a 
right knee disorder, a back disorder, and an acquired psychiatric 
disorder will be reopened.  



A.  Right Knee Disorder

The Veteran claims to have injured her right knee while in 
service.  According to a statement she submitted in May 2007, she 
tripped and fell during a single file hike causing the soldiers 
who were marching behind her to fall on top of her.  Her foot was 
bandaged and she was provided with crutches to help her ambulate.  
However, she had to return to the hospital the following day due 
to the fact that her knee had become inflamed and infected, had a 
certain level of fluid in it, and needed to be drained.  

As previously noted, the Veteran's claim for a right knee 
disorder was previously considered and denied in the May 1995 
rating decision.  The evidence of record at the time of the May 
1995 rating decision included the Veteran's DD form 214; her 
service treatment records, her original April 1994 applications 
seeking service-connected compensation; a May 1994 VA examination 
report; and VA treatment records dated from November 1992 to 
August 1994.  The RO noted that the Veteran was treated for knee 
pain in September 1980 which was shown to be a temporary 
condition that resolved without treatment, and that the May 1994 
VA examination report indicated the Veteran had mild 
chondromalacia patella.  The RO pointed out that VA treatment 
records were negative for a knee condition, and concluded that 
there was no evidence that the Veteran had a chronic knee 
condition.  

The evidence associated with the claims file subsequent to the 
May 1995 rating decision includes VA treatment records dated from 
October 1997 to March 2010; private treatment records from Drs. 
V.V, M.S., W.F., D.B., and E.C., as well as other private 
treatment providers; SSA records; copies of the Veteran's 
personnel records; and the Veteran's lay assertions.  

The VA treatment reports reflect that the Veteran has been seen 
and treated for knee pain throughout the years.  A March 2004 VA 
treatment report indicates that the Veteran was diagnosed with 
chronic pain in her knees and referred to a pain management 
specialist for further treatment.  The June 2004 summary note 
reflects that the Veteran had degenerative joint disease (DJD) in 
her knees.  During a subsequent treatment visit in June 2004, the 
Veteran underwent an X-ray of both knees, the report of which 
showed "subchondral sclerosis" which was an indication of early 
degenerative changes bilaterally.  Based on the results, the 
Veteran was shown to have mild symmetrical degenerative changes 
in her knees, and "[p]ossible minute metallic foreign bodies in 
the right knee region."  A July 2004 VA treatment report also 
reflects a diagnosis of DJD in the knees.  Private treatment 
records dated from July 2004 to October 2004 reflect the Veteran 
underwent treatment at the Spine and Pain Medicine Center.  
During one of the initial visits, after undergoing a physical 
examination, the Veteran was assessed with bilateral knee 
degenerative meniscus.  See July 2004 Spine and Pain Medicine 
Center report.  The Veteran underwent an X-ray of her knees in 
January 2005, and the progress report reflected "no significiant 
OA [osteoarthritis]" but did note some space narrowing.  An 
April 2008 VA treatment report lists the Veteran's various health 
concerns and ailments, and indicates that the Veteran has a 
diagnosis of chondromalacia patellae as well as osteoarthrosis 
involving the knee.  

The Board has thoroughly reviewed this evidence and finds that it 
constitutes new and material evidence which is sufficient to 
reopen the previously denied claim for service connection for a 
right knee disorder.  The majority of this evidence is certainly 
new, in that it was not previously of record.  The Board also 
finds the VA treatment records to be material because they relate 
to the basis upon which the claim was previously denied.  In this 
regard, the Board notes that this evidence shows that the Veteran 
has been treated for and diagnosed with current disabilities in 
both his knees.  The May 1995 rating decision denied the 
Veteran's claim and held that the evidence of record did not 
establish that the Veteran had a chronic knee condition.  
However, the more recent medical evidence of record reflects that 
the Veteran has developed DJD, chondromalacia patellae, and 
osteoarthrosis involving both his knees, thereby evidencing a 
chronic knee condition and continuing symptoms of knee pain.  
Further, this evidence by itself is so significant that it must 
be considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  Therefore, the Board finds that new 
and material evidence has been presented to reopen the Veteran's 
previously denied claims for service connection for a right knee 
disorder.  However, as will be explained below, the Board is of 
the opinion that further development is necessary before the 
merits of the Veteran's claims can be addressed.  

B.  Back Disorder

The Veteran contends that she began to experience back problems 
during her period of active service while stationed in Fort 
Jackson, South Carolina.  In her May 2007 statement, she 
explained that while bending down to pick up an M60 machine gun 
during training, she felt pain in her back and had to be taken to 
the emergency room.  She later underwent several therapy sessions 
and was informed that she had a muscle injury.  

As previously noted, the Veteran's claim for a back disorder was 
already considered and denied in the May 1995 rating decision.  
The evidence of record at the time of the May 1995 rating 
decision included the Veteran's DD form 214; her service 
treatment records; her original April 1994 applications seeking 
service-connected compensation; a May 1994 VA examination report; 
and VA treatment records dated from November 1992 to August 1994.  
The RO noted that the Veteran's service treatment records were 
negative for any complaints of or treatment for a back condition.  
The RO further indicated that the post-service VA treatment 
records reflected the Veteran's complaints of low back pain, and 
that the VA examination results showed that certain exercises and 
movements were painful and limited as a result of her back 
condition.  However, the Veteran's claim was denied on the basis 
that the evidence was negative for a back condition in service.  
In another words, the RO denied service connection holding that 
the Veteran did not have a current disability which was causally 
or etiologically related to her military service.  

The evidence associated with the claims file subsequent to the 
May 1995 rating decision includes VA treatment records dated from 
October 1997 to March 2010; private treatment records from Drs. 
V.V, M.S., N.S., W.F., D.B., and E.C., as well as other private 
treatment providers; SSA records; copies of the Veteran's 
personnel records; and the Veteran's lay assertions.  

The VA treatment records indicate the Veteran has been seen 
numerous times throughout the past decade and has multiple 
diagnoses of a back disability.  A March 1997 report of the 
cervical MRI reflects "cervical spondylosis. . . at the C5-6 
level and C6-7 level" and a July 1999 report of the lumbar MRI 
reflects a "progression of the degenerative changes at the L5-S1 
disc level," a "small left foraminal HNP (herniated nucleus 
pulposes) at the L3-4 disc region," and "central and right-
sided HNP at the L4-5 region."  A January 2001 clinical 
evaluation indicates that the Veteran has a long history of lower 
back pain which radiates to the back of both her legs, that the 
pain is worse during forward flexion, and that the Veteran uses a 
cane when outdoors.  

VA treatment records dated from May 1998 to September 2008 
reflect the Veteran's history of low back pain as well as 
multiple diagnoses for her back condition.  During an April 2002 
treatment visit, the physician indicated that the Veteran had a 
history of degenerative disease of the spine.  A May 2002 VA 
treatment report reflects that the Veteran had chronic low back 
pain with "clinical evidence of lumbar radiculopathy."  The 
August 2002 report of the lumbar MRI showed "multiple bulging 
discs" and severe foraminal encroachment at the L5-S1 level.  A 
December 2003 treatment note from a VA medical facility in San 
Juan, Puerto Rico reflects that the Veteran was seen due to 
complaints of pain and discomfort in her cervical and lumbar 
region, and that she had a history of discogenic disease and 
scoliosis.  The medical evidence of record reflects that the 
Veteran underwent an X-ray of the lumbar spine in April 2006, the 
results of which showed"[d]egenerative disc disease of the fifth 
lumbar intervertebral space."  An April 2008 VA treatment report 
lists a number of the Veteran's various health concerns and 
ailments, to include chronic low back pain, cervical spondylosis 
with myelopath, and low back pain.  

Private treatment records also reflect the Veteran's diagnoses of 
"disc protrusion at L4-L5" and "broad disc bulge at L5-S1" 
(See March 2004 private MRI report, issued by Dr. W.F) and 
degenerative disc disease (DDD) of the spine (See January 2005 
Progress Report issued by Dr. M.S.).  As previously mentioned, 
the Veteran underwent treatment at a pain management facility 
from July 2004 to October 2004 specifically for her low back 
pain.  After undergoing a thorough physical evaluation, the 
Veteran was diagnosed with lumbar facet syndrome, radiculitis, 
lumbar degenerative disc disease, lumbar degenerative joint 
disease, and cervical facet syndrome.  See October 27, 2004 
private treatment note issued from Dr. D.B.  

As discussed above, in a May 2007 statement, the Veteran 
described her in-service injury.  The medical evidence of record 
reflects that she reported to have experienced pain in her lower 
back for a number of years, and that her back pain began as a 
result of her accident during military training.  See August 2003 
VA Interventional Pain Clinic Consult Note.  The evidence of 
record also reflects that the Veteran applied for social security 
benefits partially due to her back condition.  In her 
application, she discussed the restrictions, limitations and 
difficulties she has experienced as a result of the pain in her 
back.  

Given the nature of the Veteran's condition and its observable 
symptoms, the Board finds that the Veteran is competent to report 
that she was injured in service and has suffered pain in her back 
since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived through 
the use of the five senses).  In addition, based on the evidence 
submitted and testimony provided in support of his claim, the 
Board finds the Veteran credible with respect to her assertions.  
See Justus v. Principi, 3 Vet. App. 510 (1992).  

The Board has thoroughly reviewed this evidence and finds that it 
constitutes new and material evidence which is sufficient to 
reopen the previously denied claim for service connection for a 
back condition.  The majority of this evidence is certainly new, 
in that it was not previously of record.  The Board acknowledges 
that a majority of these records do document the complaints and 
treatment pertaining to the Veteran's back disability.  The Board 
observes that despite the fact that the Veteran was diagnosed 
with chronic low back sprain, also referred to as fibromyositis, 
at the May 1994 VA examination, the RO did not mention or discuss 
the Veteran's back disability in the May 1995 rating decision, 
and denied the Veteran's claim on the basis that she was not 
shown to have a current disability that was causally or 
etiologically related to his military service.  Therefore, 
additional records discussing her back disabilities since the May 
1995 rating decision are considered material with respect to 
substantiating the Veteran's claim.  Further, the Board finds the 
evidence of multiple diagnoses of a back disorder, by itself, is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Therefore, the Board finds that new and material evidence has 
been presented to reopen the Veteran's previously denied claim 
for service connection for a back disorder.  The petition to 
reopen a claim for service connection for back disorder is 
granted.  However, as will be explained below, the Board is of 
the opinion that further development is necessary before the 
merits of the Veteran's claim can be addressed.  

C.  Acquired Psychiatric Disorder - To Include PTSD

Service connection for PTSD requires a medical diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, as established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a stressor 
during service to support a diagnosis of PTSD will vary depending 
upon whether the veteran engaged in "combat with the enemy" or 
was a prisoner of war (POW) as established by official records, 
including recognized military combat citations or other 
supportive evidence.  If the VA determines that the veteran 
engaged in combat with the enemy or was a POW and the alleged 
stressor is combat or POW related, then the veteran's lay 
testimony or statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or corroborative 
evidence is required, provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions or hardships of service."  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 
163 (1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. 
Brown, 6 Vet. App. 91 (1993).  If, however, the VA determines 
that the veteran did not engage in combat with the enemy or was a 
POW, or that the veteran engaged in combat with the enemy or was 
a POW, but the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to establish 
the occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 
128 (1997).  

Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental 
disorders conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM- IV) and that if a 
diagnosis is not supported by the findings on the examination 
report, the rating agency shall return the report to the examiner 
to substantiate the diagnosis.  

The DSM-IV provides two requirements as to the sufficiency of a 
stressor: (1) A person must have been "exposed to a traumatic 
event" in which "the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of self or others" and (2) "the person's response [must 
have] involved intense fear, helplessness, or horror."  DSM-IV at 
427-28.  These criteria are no longer based solely on usual 
experience and response but are individualized (geared to the 
specific individual's actual experience and response).  Hence, 
under the DSM-IV, the mental illness of PTSD would be treated the 
same as a physical illness for purposes of VA disability 
compensation in terms of a predisposition toward development of 
that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).  

If a PTSD claim is based on claimed in-service personal assault, 
evidence from sources other than the Veteran's service records 
may corroborate the Veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  VA 
will not deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence from 
sources other than the Veteran's service records or evidence of 
behavior changes may constitute credible supporting evidence of 
the stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an opinion 
as to whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2010).  

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
special consideration must be given to claims for PTSD based on 
personal assault.  In particular, the Court held that the 
provisions in M21-1R, Part IV, Subpart ii, Section D, Chapter 17, 
which address PTSD claims based on personal assault, are 
substantive rules that are the equivalent of VA regulations and 
must be considered.  See also YR v. West, 11 Vet. App. 393, 398-
99 (1998).

M21-1R, Part IV, Subpart ii, Section D, Chapter 17 states that, 
in cases of assault, development of alternate sources for 
information is critical.  There is provided an extensive list of 
alternative sources competent to provide credible evidence that 
may support the conclusion that the event occurred, to include 
medical records, military or civilian police reports, reports 
from crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  Id.  In 
addition, 38 C.F.R. § 3.304(f)(3) provides that behavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  The Court in Patton stated 
that such changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"(v)isits to a medical or counseling clinic or dispensary without 
a specific diagnosis or specific ailment."  

As previously noted, the Veteran's claim for service connection 
for PTSD was denied in a May 1995 rating decision.  In that 
decision, the RO found that there was no evidence of record to 
corroborate the Veteran's history of stressful events and the 
Veteran's claimed in-service stressor had not been verified.  The 
RO further concluded that the evidence did not provide a basis to 
show service incurrence.  

The evidence associated with the claims file subsequent to the 
May 1995 rating decision includes VA treatment records dated from 
October 1997 to March 2010; private treatment records from Drs. 
V.V, M.S., N.S., W.F., D.B., and E.C., as well as other private 
treatment providers; SSA records; copies of the Veteran's 
personnel records; and the Veteran's lay assertions.  The newly 
submitted VA treatment records indicate that the Veteran has been 
seeking psychiatric care at the VA facility from at least October 
1997 and reflect various psychiatric diagnoses, such as PTSD, 
major depressive disorder, and anxiety disorder.  The records 
also document the Veteran's complaints on multiple occasions of 
psychiatric symptoms she has experienced as a result of her in-
service assault.  In particular, the Veteran stated in May 2004 
that she has intrusive memories of being sexually harassed while 
in the military.  Similarly, during a November 2005 psychiatric 
treatment visit, the Veteran reported that she did not have 
emotional problems until she entered the military.  She further 
stated that she experiences intrusive thoughts and flashbacks of 
her military sexual trauma, and that she has high levels of 
anxiety, intimacy issues with her husband, experiences depression 
and is avoidant of most people since her time in the military.  

Additionally, the Veteran provided a detailed stressor statement 
in May 2007 in which she contends that she was sexually assaulted 
by her male superiors on three separate occasions during her 
period of active service in boot camp training.  In the 
statement, the Veteran maintains that she suffers from PTSD and 
other psychiatric disorders as a result of these incidents.  The 
Veteran also provided the names of the officers who initiated 
these sexual assaults, their title, the time period she was 
assaulted, and where she was stationed at the time of these 
incidents.  She explained that she isolates herself and 
experiences nightmares, depression, fear, high levels of anxiety, 
panic attacks and chronic insomnia as a result of the sexual 
trauma she suffered while in service.  

Furthermore, during several VA treatment visits, the physician 
indicated that the Veteran's PTSD was due to the sexual abuse she 
endured in service.  During the November 2005 psychiatric 
consultation, the Veteran relayed her military trauma, as well as 
her childhood history of sexual trauma.  After discussing the 
Veteran's military history, the staff psychiatrist stated that he 
very strongly believed the Veteran has a service-connected 
disability, and that the intrusive thoughts of the military 
sexual trauma she endured is what causes her high level of 
anxiety, not the memories of her childhood sexual abuse.  He 
opined that the Veteran has severe post-traumatic stress disorder 
secondary to her military sexual trauma.  During a January 2007 
treatment visit, the physician indicated that the Veteran had a 
"[h]istory of PTSD secondary to the sexual abuse while in the 
military."  At a June 2009 VA treatment visit, the staff 
psychiatrist wrote that the Veteran suffered from PTSD secondary 
to her military sexual harassment, she experiences intrusive 
thoughts and nightmares of the harassment, and that she is unable 
to be intimate with her husband as a result.  

After reviewing the evidence, the Board finds that the VA 
treatment records, and the May 2007 stressor statement from the 
Veteran are new in that the evidence was not previously before 
agency decision makers at the time of the May 1995 rating 
decision.  The Board also finds that the statement and the 
treatment records are material.  In this regard, the Board notes 
that the RO previously denied the Veteran's claim for service 
connection for PTSD because the Veteran had failed to furnish 
reasonably supportive evidence of a stressor for PTSD, that there 
was no evidence of record to corroborate the Veteran's history of 
stressful events, and that the evidence did not provide a basis 
to show service incurrence.  In her May 2007 stressor statements 
to VA, the Veteran specified that she was attacked in service by 
three soldiers in "1980 around the [m]onths of September thru 
November in Fort Dix NJ and School at Fort Jackson North 
Carolina."  She contends that it was these three in-service 
incidents that led to her PTSD and other psychiatric disorders 
derived therefrom.  Because they clarify the nature of the 
alleged in-service stressors, and provide a location and date 
range narrow enough to allow the RO to attempt verification of 
the Veteran's alleged in-service sexual assault, these statements 
add to the record in a way that they should be considered new and 
material.  Furthermore, the medical opinions from her treatment 
providers address the possibility of an etiological relationship 
between the Veteran's service and her current psychiatric 
disorders.  The Board thus finds the Veteran's statements 
contribute to a more complete picture of the circumstances 
surrounding the origin of her injury.  38 C.F.R. § 3.156(a).  
Further, this evidence by itself is so significant that it must 
be considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a) (2001).  For this reason, the Board finds 
that the additional evidence received since 1995 warrants a 
reopening of the Veteran's claim of service connection for an 
acquired psychiatric disorder, as it is new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a) (2001).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for the right knee disorder is 
reopened, and to this extent only, the appeal is granted.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for the back disorder is 
reopened, and to this extent only, the appeal is granted.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD is reopened, and to this extent only, 
the appeal is granted.  


REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  

Right Knee and Back Disorder

In this situation, the Veteran attributes her current right knee 
disorder to an in-service knee injury.  As previously discussed 
above, the Veteran claims to have hurt herself after she fell 
during a hike while participating in military camp training.  The 
service treatment records indicate that she was seen at the 
emergency room at Walson Army Hospital in September 1980 with 
complaints of pain and swelling in her right knee for the past 
four days.  Upon physical examination, it was determined that her 
pain originated at the interior region of the knee bilaterally.  
The following day she was seen again at sick call with complaints 
of right knee pain.  

The Veteran also maintains to suffer from back pain as a result 
of an injury that was incurred in service.  According to her May 
2007 statement, she hurt her back in training after attempting to 
pick up an M60 machine gun, and had to be taken to the emergency 
room because she was in pain and could not straighten her back.  

Her service treatment records are clear for any notations, 
complaints, treatment for or diagnosis of a back condition.  
However, her post service treatment records indicate that she has 
complained of continuous pain in her back since her time in 
service.  Indeed, the May 1994 VA examination report indicates 
that since her separation from service the Veteran has sought 
treatment for her back pain.  An August 2003 VA clinical record 
reflects the Veteran has had a history of low back pain for the 
past ten years which started due to an accident that occurred 
during military training secondary to her fall.  During a pain 
management consultation session at the Spine and Pain Medicine 
Center, the physician noted that the Veteran had experienced back 
pain for more than ten years.  As previously discussed above, the 
VA and private treatment records reflect multiple diagnoses for 
her back condition, to include degenerative disc disease of the 
spine, degenerative changes at the L5-S1 disc level, a left 
foraminal herniated nucleus pulposes at the L3-4 disc region, and 
central and right-sided HNP at the L4-5 region.  

In the January 2009 substantive appeal, the Veteran maintains 
that the RO failed to secure all the service treatment records 
which pertain to her right knee condition and back disorder.  
Specifically, the Veteran states that service treatment records 
from Fort Jackson, South Carolina dated from 1980 to 1981, as 
well as service treatment records from Fort Benning, Georgia 
dated in 1981 are missing.  The Veteran also states that there 
was no evidence to establish that obtaining these records was 
considered.  The duty to assist obligates VA to obtain any 
relevant treatment records surrounding the Veteran's period of 
active service.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); 
see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting 
that the Secretary has a duty to assist in obtaining relevant and 
adequately identified records).  Therefore, the claim should be 
remanded to secure any records issued from Fort Jackson and Fort 
Benning during the specified time period, pertaining to any 
treatment the Veteran received for her right knee and back 
disorder.  

Given the nature of the Veteran's conditions and their observable 
symptoms, the Board finds that the Veteran is competent to report 
that she has experienced a knee condition and back pain since 
service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting 
competent lay evidence requires facts perceived through the use 
of the five senses).  In addition, based on the evidence 
submitted and statements provided in support of her claim, the 
Board finds the Veteran credible with respect to her assertions.  

Accordingly, the question presented in this case is whether the 
Veteran's currently diagnosed right knee disability is 
etiologically related to her in-service complaints of a painful 
and swollen right knee.  In this regard, the Board notes that the 
Veteran has not been afforded a VA examination in connection with 
her claims for a right knee disability.  In the case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.  

The June 2004 X-ray report shows that the Veteran has minor 
degenerative changes in her knees and "[p]ossible minute 
metallic foreign bodies in the right knee region."  Also, the 
June and July progress notes indicate the Veteran has DJD in her 
knees.  While the medical records appear to reflect a bilateral 
knee disability, the Board's focus lies in the etiological 
connection between the Veteran's right knee disorder and service.  
The Veteran's service treatment records indicate that she was 
seen on several occasions with complaints of right knee pain, 
seeking treatment for said pain.  Therefore, the Board finds that 
a VA examination and medical opinion are necessary for 
determining whether the Veteran's right knee disability is 
etiologically related to an event in service.  

Under the facts of this case, the Board concludes that if the RO 
obtains evidence which indicates the Veteran injured her back in 
service, the evidence of record also requires VA to assist the 
Veteran by providing a VA examination and opinion regarding the 
etiology of the Veteran's back disorder.  

Acquired Psychiatric Disorder

In light of the Board's conclusion that the claim for service 
connection for an acquired psychiatric disorder, to include PTSD, 
is reopened, the claim must be considered on a de novo basis.  
The Board finds that additional evidentiary development is 
necessary before a decision can be reached on the merits of the 
Veteran's claim.  

As previously noted, service connection for PTSD requires (1) a 
medical diagnosis of PTSD in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, between 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f)(2010).  In addition, in cases 
involving personal assault, evidence from sources other than the 
Veteran's service records may corroborate the Veteran's account 
of the stressor incident.  38 C.F.R. § 3.304(f)(3) (2010).  

Based on the evidence of record, it does not appear that an 
attempt has been made by VA to corroborate the stressor 
identified by the Veteran.  In particular, the Veteran has 
contended that she has an acquired psychiatric disorder, to 
include PTSD, as a result of the incidents that transpired 
between September - November 1980.  In her May 2007 statement, 
she asserts that she was sexually assaulted on three different 
occasions by her superiors while attempting to perform her 
military duties during boot camp training.  She provided the 
names of the officers who sexually assaulted her, their title, 
rank and position, and the time period during which she was 
assaulted.  It appears to the Board that this information is 
specific enough to allow further inquiry into whether military 
records are available documenting either event.  Thus, on remand 
the agency of original jurisdiction (AOJ) should prepare a report 
detailing the stressor identified in the Veteran's claims file 
and attempt to verify the alleged assault.  

In addition, the Board notes that the Veteran has not been 
afforded a VA examination in connection with her current claim.  
The Veteran's service treatment records reflect that she replied 
"no" when asked if she had a medical history of depression, 
excessive worry, or nervous trouble of any sort at her August 
1980 entrance examination.  No psychiatric abnormalities were 
reported on that clinical evaluation either.  The remainder of 
the Veteran's service treatment records are clear for any 
mention, treatment for, or diagnosis of a psychiatric condition.  

Additionally, with the exception of records which show that the 
Veteran was reduced in grade from E-4 to E2 in 1984 due to her 
failure to attend the required drill assemblies with her Army 
Reserve unit, the Veteran's service personnel file is negative 
for any indication or evidence corroborating the occurrence of 
the in-service assaults.  

Post-service treatment records reflect that several VA medical 
professionals have assessed the Veteran as having PTSD, as well 
as other psychiatric disabilities.  In particular, the Board 
notes that the Veteran has diagnoses of PTSD, depression and 
anxiety.  A June 2004 VA psychiatric evaluation reflects the 
Veteran's diagnosis of PTSD and depression.  A July 2004 VA 
treatment report notes the Veteran's medical history, to include 
her diagnoses of PTSD and anxiety disorder.  Records reflect that 
the Veteran has sought ongoing counseling and treatment at the 
Pasco County and Tampa VA treatment facilities.  Furthermore, the 
medical records also reflect the possibility of a causal 
connection between the Veteran's PTSD and service.

In light of Clemons, supra, as well as the Veteran's contentions 
and assessments discussed above, the Board finds it necessary to 
provide the Veteran another examination to ascertain whether she 
has PTSD that is a result of a verified in-service stressor or 
otherwise suffers from an acquired psychiatric disorder related 
to service.  Thus, on remand, the Veteran should be afforded a VA 
examination in order to determine the nature and etiology of any 
and all psychiatric disorders that may be present.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should undertake any additional 
development and/or notification deemed 
necessary for a full and fair adjudication 
of this case as required by recent Court 
decisions and any updated agency protocol.  
In particular, the RO should develop the 
Veteran's claim for service connection for 
an acquired psychiatric disorder, 
including all necessary notification and 
assistance.  The Veteran must be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
provides an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 447 (2006).  

2.	The AMC/RO should contact the Veteran and 
ask her to specify the time period she was 
in Fort Jackson, South Carolina, and Fort 
Benning, Georgia, the dates she received 
treatment while serving in those states, 
and the names of any hospitals or 
outpatient centers where she received 
treatment.  

3.	The AMC/RO should then attempt to obtain 
from the National Personnel Record Center 
(NPRC), or other appropriate repository, 
any clinical, inpatient, outpatient and/or 
hospital records relating to treatment the 
Veteran received for her right knee and/or 
back condition during the time periods she 
was stationed in Fort Jackson, South 
Carolina, as well as Fort Benning, 
Georgia.  

Efforts to obtain the foregoing records 
must continue until it is determined that 
they do not exist or that further attempts 
to obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought and this should be documented for 
the record.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2) (2010).  

4.	After the receipt of any additional 
records, the Veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of her right knee 
disorder.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records and subsequent VA and 
private treatment records.  The examiner 
should then provide an opinion as to the 
likelihood (more likely, less likely, at 
least as likely as not) that the Veteran's 
current right knee disorder had its onset 
in service or otherwise is causally or 
etiologically related to a disease or 
injury incurred in active service.  

5.	If and only if evidence is obtained 
indicating the Veteran suffered from a 
back injury or any type of back condition 
in service, then the Veteran should be 
afforded an appropriate VA examination to 
determine the nature and etiology of the 
back disorder.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records and subsequent VA and 
private treatment records.  The examiner 
should then provide an opinion as to the 
likelihood (more likely, less likely, at 
least as likely as not) that the Veteran's 
current back disorder had its onset in 
service or otherwise is causally or 
etiologically related to a disease or 
injury incurred in active service.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2010), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.  

6.	With respect to the Veteran's claim 
seeking service connection for PTSD, the 
AMC/RO should offer the Veteran one more 
opportunity to provide any additional 
information regarding her claimed in-
service stressor(s) as well as inform her 
of the importance of providing as much 
detail as possible.  The Veteran should be 
asked to provide specific details of the 
claimed stressful events during service.  

7.	With this information as well as the 
information previously provided, the 
AMC/RO should review the file and prepare 
a summary of all the claimed stressors.  
This summary must be prepared whether or 
not the Veteran provides an additional 
statement, as requested above.  Based on 
all the information provided, the AMC/RO 
should undertake any and all further 
development action indicated by the 
evidence of record concerning the 
Veteran's claim for service connection for 
PTSD.  The AMC/RO should review the file 
and attempt to verify the Veteran's 
alleged in-service stressors.  

The summary of claimed stressors, a copy 
of the Veteran's DD 214, and all 
associated service documents should be 
sent to the U.S. Army Joint Service 
Records Research Center (JSRRC), National 
Archives and Records Administration 
(NARA), or any other appropriate agency 
for verification of the alleged stressful 
events in service.  JSRRC, NARA, or any 
other agency should be provided with a 
copy of any information obtained above and 
should be requested to provide any 
additional information that might 
corroborate the Veteran's alleged 
stressor.  A search of unit and 
organizational histories, including 
morning reports, should be consulted if 
deemed necessary.  

8.	Following the receipt of a response from 
the entities as outlined above, the AMC/RO 
should prepare a report detailing the 
nature of any stressor which it has 
determined is established by the record as 
having occurred.  If no stressor has been 
verified, the AMC/RO should so state in 
its report.  This report is then to be 
added to the claims folder.  

9.	After receiving a response from JSRRC (and 
any other contacted entity) and 
associating with the claims file all 
available records and/or responses 
received pursuant to the above-requested 
development, the Veteran should be 
scheduled for a VA examination to 
determine the nature and etiology of any 
and all current psychiatric disorders.  
She should be notified that failure to 
report to any scheduled examination, 
without good cause, could result in a 
denial of her claim.  See 38 C.F.R. § 
3.655(b) (2010).  

The examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment and personnel records, 
post-service medical records, and 
assertions.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed, but should 
include psychological testing including 
PTSD sub scales.  The examiner should 
identify all current psychiatric disorders 
other than PTSD.  For each diagnosis 
identified, the examiner should provide an 
opinion as to the likelihood (more likely, 
less likely, at least as likely as not) 
that the disorder manifested in service or 
is otherwise causally or etiologically 
related to the Veteran's military service.  

Regarding PTSD, the AMC/RO should provide 
the examiner with a summary of any 
verified in-service stressors, and the 
examiner must be instructed that only 
these events and any personal assault he 
or she determines to have occurred in 
service may be considered for the purpose 
of determining whether exposure to an in-
service stressor has resulted in PTSD.  If 
there is a verified stressor or he or she 
determines that a personal assault 
occurred in service, the examiner should 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
then comment upon the link between the 
current symptomatology and any verified 
in-service stressor, including personal 
assault.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2010), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.  

10.	After completing the above actions, 
the AMC/RO should conduct any other 
development as may be indicated as a 
consequence of the action taken in the 
preceding paragraphs.

11.	When the development has been 
completed, the case should be reviewed by 
the AMC/RO on the basis of additional 
evidence.  If the benefits sought are not 
granted, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


